Citation Nr: 1225707	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left shoulder subluxation of biceps tendon, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for left patellofemoral syndrome with degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran notified VA that he had undergone a left knee replacement that month.  The record contains multiple letters from the Veteran asserting that the examination reports do not accurately reflect his functional abilities, and the Veteran's representative indicated in the June 2012 informal brief that the Veteran's disabilities had worsened since his last VA examinations.  This evidence suggests that the April 2008 VA examination reports no longer accurately document the current severity of the Veteran's service-connected knee and shoulder disabilities, such that a new VA examination is warranted.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  To that end, the record reflects that the most recent VA outpatient treatment records associated with the claims file are dated in March 2009, more than 3 years ago.  Part of VA's duty to assist is obtaining records within its constructive possession.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Remand is required so that additional VA records may be obtained and a new VA examination may be conducted.

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify or submit any additional pertinent evidence in support of his claim.  Ask that the Veteran provide those records or authorization for those records to be obtained.  If authorization is provided, request all outpatient, surgical, consult, and radiology records.  Additionally, obtain any existing VA treatment records dated from April 2008 to present from the VA Medical Center in Tampa, Florida, and all associated outpatient clinics, including the clinic in Viera, Florida.

Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran in a letter that identifies the unavailable records; briefly explains the efforts made; and describes any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2.  Schedule the Veteran for a VA examination to document the current severity of his left shoulder disability.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  All ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion.  

The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995) factors, must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  The examiner is also asked to comment as to whether the clinical examination showed any anklyosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  Furthermore, the examiner should state whether any pain associated with the left shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should fully explain all stated opinions.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs), if indicated, should be conducted.  All ranges of motion of the left knee should be tested, to include consideration of whether functional loss exists as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995).  If on testing the Veteran experiences pain within the range of motion, the examiner should document at what degree the pain begins.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, the severity.  

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in either knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, the examiner should state whether any pain associated with the left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner should fully explain all opinions stated.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

